DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed July 22, 2021 has been entered.
Response to Amendment
  Claim 23 was canceled. Claims 16 and 24 were amended. Claims 16, 19-22, and 24-30 are pending.
Applicant’s amendments have overcome the rejections under 35 U.S.C. 103 presented in the Final Rejection mailed February 26, 2021 and the objections presented in the Advisory Action mailed June 8, 2021, all of which are withdrawn.

Allowable Subject Matter
Claims 16, 19-22, and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 16, 19-22, and 24-30:
 (A)    Complies with the 2019 Revised Patent Subject Matter Eligibility Guidance’s framework for patentability. Recognizing that the claims recite an abstract idea of facilitating real-time transactions representing monetary value between clients which is a fundamental economic principle or practice at Revised Step 2A Prong I and fail to integrate the judicial exception into a practical application at Revised Step 2A Prong II, the claims recites additional elements that amount to an inventive concept, aka “significantly more” than the recited judicial exception at Revised Step 2B, for the reasons stated in the Applicant’s Arguments filed January 15, 2021, which are persuasive.
(B) Found allowable over the prior art of record.
The prior art of record fails to teach or render obvious in combination with any other prior art of record the following limitations and features of claims 16 and 24, which are recited as at least the following:
Claims 16, 19-22, and 25-30:
“wherein the transaction server computer system is configured to change the number of subsets of data based on an evaluation of the number of received requests within a specified period of time”.

Claim 24:
“generate and populate a prioritized list of the subsets of data, wherein the prioritized list ranks the subsets or groups of the subsets according to their associated sub-balances”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E SMITH whose telephone number is (571) 272-8645.  The examiner can normally be reached on 7:30 AM to 3:30 PM - EST - W-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott S. Trotter can be reached on 571-272-7366.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        08/04/2021
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696